Final Office Action on the Merits
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 29-31 and 35-42 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Claims 21-28 and 32-34 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 112
The rejection of claims 21-27 and 32-34 under 35 U.S.C. 112, second paragraph, is withdrawn.

Claim Rejections - 35 USC § 102
The rejection of claims 25 and 34 under 35 U.S.C. 102(a)(1) over Mechoulam et al. (WO 2008/107879) is withdrawn.

The rejection of claims 25 and 34 under 35 U.S.C. 102(a)(1) over Stinchcomb et al. (US 2009/0036523) is withdrawn. 
Claim Rejections - 35 USC § 103
The rejection of claims 21-28 and 32-34 under 35 U.S.C. 103 over Stinchcomb et al. (US 2009/0036523) is maintained. 
Stinchcomb et al. teaches the cannabidiol prodrug (para[0040]-"cannabidiol prodrug") compound represented Formula (1):

    PNG
    media_image1.png
    181
    311
    media_image1.png
    Greyscale
, wherein one of R1 and R2 is H and the other is an amide, carbamate, carbonate, for use in treating various medical conditions and improving cosmetic appearance (see the entire article, especially paras [0002], [0039]-0041]).  The reference exemplifies compounds such as,

    PNG
    media_image2.png
    228
    338
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    173
    334
    media_image3.png
    Greyscale
 ,
    PNG
    media_image4.png
    471
    320
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    351
    326
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    215
    332
    media_image6.png
    Greyscale
, etc.
The reference does not exemplify the claimed amide prodrugs, for example,

    PNG
    media_image7.png
    163
    240
    media_image7.png
    Greyscale
.
However, based on the teachings of the cited reference it would have been obvious to one of ordinary skill in the art to identify other prodrugs, including other amide prodrugs, such as, the claimed amide derivative, by routine experimentation.  
Additionally, (i) where, as here, a compound is disclosed to have a particular utility, one of ordinary skill in the art would have a reasonable expectation that modifying the compound by the interchange of hydrogen and alkyl would yield compounds having similar properties. Hydrogen and methyl substitutions are known in the art and have been held to be obvious variants of each other. See In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978). The interchange of an alkyl group and hydrogen, in and of itself, is obvious. See Ex Parte Bluestone, 135 USPQ 199 (B.P.A.I. 1961); In re Lincoln and Byrkit, 53 USPQ 40 (C.C.P.A. 1942); In re Druey and Schmidt, 138 USPQ 39 (C.C.P.A. 1963); In re Lohr and Spurlin, 137 USPQ 548 (C.C.P.A. 1963); In re Hoeksema, 158 USPQ 596 (C.C.P.A. 1968); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); Ex parte Fauque, 121 USPQ 425 (B.P.A.I. 1954); Ex parte Henkel, 130 USPQ 474, (B.P.A.I. 1960).
Therefore, the addition of a methyl group to 
    PNG
    media_image3.png
    173
    334
    media_image3.png
    Greyscale
 with the 
production of 
    PNG
    media_image8.png
    173
    334
    media_image8.png
    Greyscale
is rendered prima facie obvious.
(ii) modification of 
    PNG
    media_image6.png
    215
    332
    media_image6.png
    Greyscale
by replacing one of the OC(O)OCH3 groups with an OH would be obvious based on teaching and exemplification of one of R1 or R2 as H.
The motivation to make other prodrugs encompassed by the reference would be to find cannabidiol prodrugs that would effectively release the active compound through metabolism as taught by the reference (see para. [0039]). In other words, the skilled artisan would have the reasonable expectation that various prodrugs, including those with prodrug moieties as instantly claimed, would be useful in treating the medical conditions and improving cosmetic appearance as taught by the reference. 

Response to Arguments
Applicant argues none of the compounds relied upon by the examiner teaches or suggests the specific structures of the claimed X definitions; formula Xa requires two carbonyl groups, with a nitrogen and carbon between and formula Xc has a carbon in the chain between the carbonyl group and the nitrogen.  Accordingly, it is applicant’s position that the skilled artisan would not have selected the claimed invention from the broad general formula of the cited reference.  Applicant’s argument was considered but not persuasive for the following reasons.
However, the court has held that a reference is not limited to its working examples.  It must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).
Here, the reference teaches and exemplifies prodrugs of cannabinoid.  According to the reference prodrugs include carbonate, such as:

    PNG
    media_image6.png
    215
    332
    media_image6.png
    Greyscale
; carbamate, such as: 
    PNG
    media_image2.png
    228
    338
    media_image2.png
    Greyscale
;  an amino acid residue, such as: 
    PNG
    media_image3.png
    173
    334
    media_image3.png
    Greyscale
 (see Formula X-c, wherein R5 is H); etc.  In essence, the reference is teaching a variety of prodrugs for use in medical conditions and improving cosmetic appearance as taught therein.  Although, the reference does not exemplify the claimed prodrugs, it renders obvious the use of various prodrugs such as carbamates, including substituted carbamate.  
Applicant does not provide any evidence for example, that the specifically claimed cannabinoid prodrugs, such as the substituted carbamate of claim 21, have properties not possessed by the prior art substituted carbamate, such as 
    PNG
    media_image2.png
    228
    338
    media_image2.png
    Greyscale
; or that 
    PNG
    media_image8.png
    173
    334
    media_image8.png
    Greyscale
, encompassed by claimed 
Formula X-c would have properties not possessed by 
    PNG
    media_image3.png
    173
    334
    media_image3.png
    Greyscale
 (see Table 2, compounds 6 and 10). 
For these reasons, the rejection of claims 21-28 and 32-34 under 35 U.S.C. 103 over Stinchcomb et al. (US 2009/0036523) is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628